Citation Nr: 0614094	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar, thoracic, and cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for residuals of otitis 
externa.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residuals of right 
eye corneal abrasion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2006.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has degenerative joint disease (DJD) of the lumbar, thoracic, 
and cervical spine that is due to any incident or event in 
military service, and DJD was not manifested within one year 
after separation from active service.  

2.  There is clear and unmistakable evidence demonstrating 
that a right knee disability existed at the time of the 
veteran's entry into active military service, although it was 
not noted on the veteran's enlistment examination.  

3.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-service right knee 
disability did not undergo a permanent increase in severity, 
beyond natural progress, during service.

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has residuals of otitis externa that is due to any incident 
or event in military service.  

5.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has bilateral hearing loss that is due to any incident or 
event in military service, and sensorineural hearing loss was 
not manifested within one year after separation from active 
service.  

6.  Service medical records show that the veteran was 
diagnosed with a right corneal abrasion during service.

7.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has residuals of right corneal abrasion that are due to any 
incident or event in military service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar, thoracic, and 
cervical spine was not incurred in or aggravated by service, 
nor may degenerative joint disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  The evidence establishes that the veteran had a right 
knee disability at the time of his entry into active service 
which was not aggravated during service; therefore, the 
presumption of soundness at entrance into service is rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2004 & 2005).

3.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing right knee disability during the veteran's service, 
nor may degenerative joint disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306(a), 3.307, 3.309 (2005).  

4.  There are no current residuals of otitis externa which 
were incurred in or aggravated by the veteran's service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).  

6.  There are no current residuals of right corneal abrasion 
which were incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In May 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim, as 
well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussions in the May 2002 
Statement of the Case (SOC) and April 2005 Supplemental 
Statement of the Case (SSOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

While the May 2001 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the April 2005 
SSOC contains the complete text of the VCAA implementing 
regulation at 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  

Together, the May 2001 letter, the May 2002 SOC, and the 
April 2005 SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, i.e., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  Any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Degenerative joint disease of the spine

Initially, the Board notes that at the January 2006 Travel 
Board hearing, the veteran's representative indicated that 
the veteran's claims for service connection for degenerative 
joint disease of the thoracic and cervical spine were not 
addressed in the April 2005 SSOC along with his claim for 
service connection for degenerative joint disease of the 
lumbar spine.  The representative therefore articulated a 
motion for the thoracic and cervical spine claims to be 
included in the veteran's claim for a back disability as 
inferred issues.  Review of the record reveals that the April 
2005 SSOC specifically addressed the issue of service 
connection for degenerative joint disease of the lumbar, 
thoracic, and cervical spine, but denied the veteran's claim.  
As a result, the Board finds there is no need to rule on the 
representative's motion, as the issue in question was 
properly certified to the Board.  Therefore, we will proceed 
to evaluate the merits of the claim.  

Applying the legal criteria above, the Board finds that, 
although it appears the veteran has been diagnosed with 
degenerative joint disease of the lumbar, thoracic, and 
cervical spine, there is no competent and probative medical 
evidence showing the veteran's current disability is causally 
related to service.  

At his Travel Board hearing, the veteran testified that he 
first received treatment for his back in 1987, and that that 
was the third episode involving his back during service.  He 
testified his back had been hurting continuously for six 
months and that he could no longer stand the pain he was 
experiencing when he went in for treatment.  Although the 
veteran did not testify to a specific injury which caused his 
back pain, he suggested that his back problem might have been 
caused by physical training, including running in boots, 
during service.  He submitted excerpts from Field Manual 21-
20 and Army Regulation 350-1, which contain information about 
injuries typically associated with physical training, 
including low back problems, as well as information about the 
types of shoes to be worn while running.  

The veteran's service medical records show that, at his 
enlistment examination into the Army in March 1968, he had no 
musculoskeletal defects and he denied having recurrent low 
back pain.  In April 1987, the veteran was diagnosed with 
facet syndrome at L5-S on the left, after complaining of low 
back pain.  It was noted that he had experienced similar 
episodes of low back pain over the previous six months.  
However, a May 1987 clinical record reflects that the 
veteran's facet syndrome had resolved and, in November 1987, 
there were no musculoskeletal defects on clinical examination 
and the veteran denied having recurrent back pain.  At the 
veteran's retirement examination in November 1997, he 
indicated he had recurrent low back pain or a back injury, 
but there were no clinical findings of spinal or 
musculoskeletal defects.  

The first time the veteran is shown to have back problems 
after separation from service was in April 2000, when he 
complained of low back pain on the left that occasionally 
radiated to the back of his thigh.  It was noted that he had 
a prior history of periodic low back pain, and the diagnostic 
assessment was acute lumbosacral spasm with intermittent 
radiculopathy.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for degenerative joint disease of the 
lumbar, thoracic, and cervical spine.  

The Board initially notes that, in January 2003, the veteran 
testified before a Decision Review Officer (DRO) at the RO 
that he did not receive treatment for his cervical or 
thoracic spine during service.  As noted, in order to grant a 
claim for service connection, there must be evidence that the 
veteran's current disability was incurred or aggravated 
during service.  In addition, there must be medical evidence 
linking the current disability to service.  In this case, 
there is no evidence that the veteran suffered a thoracic or 
cervical spine injury during service and there is no medical 
evidence relating his current degenerative joint disease of 
the thoracic and cervical spine to service.  

In evaluating the claim for service connection for 
degenerative joint disease of the lumbar spine, the Board 
notes that, although there is evidence the veteran complained 
of low back pain and was diagnosed with facet syndrome of the 
lumbar spine during service, his back problem quickly 
resolved, and no spinal or other musculoskeletal defects were 
reported at separation.  See May 1987 treatment note; see 
also November 1987 and November 1997 medical examination 
reports.  In addition, there is no evidence showing the 
veteran required treatment for his back problems after 
service until April 2000, which militates against a finding 
that the lumbar spine disorder manifested in service 
reflected a chronic disorder, and also rebuts any assertion 
of continuity of symptomatology since separation from 
service.  

The Board does note the veteran has submitted a March 2003 
lay statement/e-mail from D.S., a licensed physical therapy 
assistant and the veteran's former neighbor.  DS stated that, 
during the eight years she and the veteran were neighbors, 
the veteran experienced several episodes of back pain 
primarily in the lower region, with intermittent radiating 
leg pain.  She stated that she assisted the veteran and 
instructed him in pain relief.  At the Travel Board hearing, 
the veteran testified that he lived next door to DS from 1990 
to 1998.  Therefore, while the statement corroborates the 
veteran's assertions that he experienced back pain during 
military service, the Board finds the statement to be of less 
probative value in terms of showing the veteran had a chronic 
disability because, as noted above, there were no clinical 
findings of a musculoskeletal defect at the veteran's 
retirement examination in November 1998.  

The evidentiary record contains a potential nexus opinion 
from J.G.T., dated July 2005, wherein she states the veteran 
has chronic backache that flared-up on and off during 
military service and is not getting worse.  X-rays revealed 
degenerative changes in the veteran's lumbar spine, and JGT 
opined that the veteran's disability is more likely than not 
related to his military service.  The Board does consider 
JGT's opinion to be competent evidence, but we find this 
opinion to be of lessened probative value because, other than 
the X-ray findings, there is no indication as to what medical 
evidence was the basis for the opinion, nor are additional 
clinical findings reported.  In addition, it appears JGT's 
opinion is at least partially based upon the veteran's 
reported medical history, as there is no indication that she 
reviewed the veteran's claims file or service medical records 
prior to rendering her opinion.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (holding the Board is not required to 
accept a medical opinion based on a reported history and 
unsupported by clinical findings).  

The only other evidence of record that links the veteran's 
service to the current lumbar spine disability is the 
veteran's own statements.  The Board views with admiration 
the veteran's lengthy military service, for which he was 
awarded many awards and decorations, and we do not doubt that 
the veteran sincerely believes his lumbar spine disability 
had its inception in service.  However, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current lumbar spine disability 
is causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

The Board notes that degenerative joint disease or arthritis 
of the spine is a one of the chronic diseases for which 
presumptive service connection can be granted under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the veteran's separation from service.  See 
38 C.F.R. § 3.307(a).  Here, the Board notes the veteran's 
arthritis diagnosis was rendered in June 2001, which is three 
years after he retired from service.  Therefore, service 
connection of a presumptive basis is not warranted in this 
case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for degenerative joint disease of the lumbar, 
thoracic, and cervical spine, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.

B.  Degenerative joint disease of the right knee

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that service connection for degenerative 
joint disease of the right knee is warranted because he 
developed his knee injury in service.  Applying the legal 
criteria above, the Board notes that, at the veteran's 
enlistment examination in March 1968, examination of his 
knees was negative.  Thus, the veteran's right knee 
disability was not "noted" when he entered active duty, and 
the presumption of soundness applies.  The Board does note 
that the veteran reported being treated for a knee injury in 
1964 on his March 1968 report of medical history; however, as 
noted, only the conditions recorded on examination reports 
may be considered as "noted," and the associated report of 
medical examination does not contain any reference to a right 
knee disability.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed right knee disability existed prior to service.  The 
Board finds the presumption of soundness has been rebutted in 
this case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2005).

Review of the record reveals the veteran was treated for 
complaints of a painful right knee prior to service, in 
February 1967.  See March 1968 private medical record.  The 
March 1968 private medical record reflects the veteran 
reported injuring his knee three years before while playing 
football.  The diagnosis was possible mild chondromalacia.  
The Board does note that the June 2001 VA fee-basis 
examination report reflects the veteran reported that he 
developed his right knee injury in basic training, and that a 
March 1978 clinical record reflects that he was diagnosed 
with mild chondromalacia in service after complaining of 
recurrent popping, swelling, and pain.  However, the Board 
finds there is clear and unmistakable evidence that the 
veteran's right knee disability existed prior to service.  In 
making the above determination, the Board notes that the 
record contains a letter from a medical professional 
documenting treatment for right knee problems prior to 
service, and that the veteran indicated he had problems with 
his right knee prior to service on his March 1968 report of 
medical history.  

Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing right knee 
disability was aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The Board finds that the 
disability was clearly and unmistakably not aggravated during 
service.  Although the record does not contain a medical 
opinion as to whether the veteran's right knee disability was 
aggravated during service, we find that a remand is not 
necessary in order to obtain a medical opinion, and that the 
veteran is not prejudiced by this omission for the following 
reasons.

Review of the record reflects that the veteran complained of 
and manifested similar symptoms both prior to and during 
service.  In this regard, the Board notes that, prior to 
service, the veteran complained of pain and reported having a 
history of swelling.  Examination of his knee revealed some 
crepitus in the patella and the diagnostic impression was 
possible mild chondromalacia.  See March 1968 private medical 
record.  Likewise, the March 1968 service medical record 
reflects that he complained of popping, swelling, and pain 
and was diagnosed with mild patellar chondromalacia.  
Moreover, the Board notes the veteran's lower extremities 
were normal on examination at his retirement examination in 
November 1997.

The Board finds there is no competent medical evidence 
showing the veteran's right knee disability increased during 
service.  In fact, he has never asserted that his right knee 
disability was aggravated during service.  Instead, he claims 
that his right knee was injured during service.  However, as 
noted, the Board finds the evidence clearly and unmistakably 
shows his right knee existed prior to service and that his 
right knee disability was clearly and unmistakably not 
aggravated during service.  

Service connection for degenerative joint disease of the 
right knee on a presumptive basis is not available in this 
case, because, as noted, there is no indication in the 
evidence of record that the veteran manifested arthritis to a 
compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's retirement examination his lower extremities were 
normal, and he was not diagnosed with degenerative joint 
disease until June 2001, which is three years after he 
retired from service.

In summary, and for the reasons and bases set forth above, 
the Board finds that the claim for service connection for 
degenerative joint disease of the right knee is denied, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.

C.  Residuals of Otitis Externa

The veteran is claiming service connection for otitis 
externa, or inflammation of the external hearing canal.  

Review of the service medical records reflect that, from 
March 1971 to July 1982, the veteran was treated numerous 
times for ear infections in the left and right ear, and was 
variously diagnosed with otitis externa and otitis media.  
However, at his retirement examination in November 1997, the 
internal canals of his ears were normal on clinical 
evaluation.  In addition, the Board notes that the June 2001 
VA fee-basis examination report reflects the veteran's 
auricles, ear canals, and tympanic membranes were without 
inflammation, lesion, or fluid.  Likewise, the February 2005 
VA fee-basis examination report reflects the veteran's left 
and right ear canals, drums, and ossicles were within normal 
limits.  The examiner who conducted the February 2005 
examination noted that there was no evidence of any 
inflammatory disease of the canals or drums and there was no 
evidence of any scarring of the drums consistent with the 
previous ear infections.  

As noted above, in order to grant a claim for service 
connection, there must be medical evidence of a current 
disability.  Here, there is no competent evidence of record 
showing the veteran has a current ear infection or 
disability.  In this regard, the Board notes that at a 
January 2003 hearing before a DRO, the veteran testified he 
has not had otitis externa since 1982.  The veteran also 
testified at the January 2006 Travel Board hearing that it 
has been a while since he has had an ear infection.  
Therefore, the Board finds there is no competent evidence of 
record showing a current disability.  As such, the veteran's 
claim for service connection cannot be granted.  See Brammer, 
supra; Rabideau, supra.  

D.  Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that he was exposed to loud noises 
during his military service as he was around explosions in 
Vietnam and was assigned to the Signal Corps, which required 
him to be around radios, generators, and a squeaky public 
address (PA) system.

Upon review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  As 
noted, the service medical records reflect that the veteran 
was seen several times for recurring ear infections; however, 
he was never shown to have hearing loss during service.  In 
this regard, the Board notes the record contains numerous 
audiometric examinations conducted while the veteran was on 
active duty, including at his enlistment and retirement 
examinations, but none of the audiological readings were 
indicative of hearing loss as defined by VA.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The evidence shows the veteran does not have a current 
diagnosis of bilateral hearing loss.  The evidence shows 
that, at the June 2001 and February 2005 VA fee-basis 
examinations, the veteran's hearing was within normal limits 
and there was no diagnosis of hearing loss.  Without a 
current diagnosis of hearing loss, the veteran's claim must 
be denied.  See Brammer, supra; Rabideau, supra.  

E.  Residuals of right eye corneal abrasion

The veteran also claims service connection for residuals of a 
right eye corneal abrasion.  His service medical records 
reflect that the veteran suffered a corneal abrasion in his 
right eye in December 1986.  However, subsequent eye 
examinations in September 1993, October 1996, and November 
1996 were normal, and revealed no ocular disease or residual 
corneal injury in the right eye.  Likewise, a June 2001 VA 
fee-basis examination report reflects the veteran had a 
normal eye examination with no evidence of damage from his 
previous ocular problems.  The examiner noted the veteran had 
a history of a corneal abrasion in the right eye, but he also 
noted the problem cleared without incident.  The veteran 
reported having difficulty with dry eyes, but the examiner 
noted there were no significant associated clinical findings.  

As noted, in order to grant a claim for service connection, 
there must be medical evidence of a current disability.  The 
veteran was requested to submit evidence of a current 
disability, but no such evidence has been received.  The 
Board does note the veteran has submitted private medical 
records dated from December 1999 to September 2001, which 
document findings from routine eye examinations.  However, 
this evidence does not show the veteran has a current right 
corneal injury or disability.  

Therefore, without competent evidence of a current residual 
disability related to the previous right corneal abrasion, 
service connection cannot be granted.  See Brammer, supra; 
Rabideau, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for residuals of right 
corneal abrasion, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  

The Board appreciates the forthright testimony of the veteran 
and his wife at the Travel Board hearing before the 
undersigned. 


ORDER

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar, thoracic, and cervical spine is 
denied.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

3.  Entitlement to service connection for otitis externa is 
denied.

4.  Entitlement to service connection for bilateral hearing 
loss is denied.  

5.  Entitlement to service connection for residuals of right 
corneal abrasion is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


